983 So.2d 697 (2008)
Wilbur R. KIRKLAND, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-1495.
District Court of Appeal of Florida, First District.
June 5, 2008.
Wilbur R. Kirkland, pro se, Appellant.
Bill McCollum, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Having considered the appellant's response to this Court's April 15, 2008, order, the Court has determined that the appellant has failed to demonstrate that the order denying leave to file an untimely rule 3.850 motion is a final order or otherwise appealable nonfinal order. Cf. State v. Boyd, 846 So.2d 458 (Fla.2003) (addressing the merits of the trial court's ruling on a motion for enlargement of time in the appeal of the denial of the appellant's rule 3.850 motion).
DISMISSED.
BENTON, LEWIS, and ROBERTS, JJ., concur.